Citation Nr: 0006927	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of entitlement to Department 
of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Rolando Borlaza, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter





ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had service from April 1946 to April 1949.  He 
died in January 1994.

This appeal is before the Board of Veterans' Appeals (Board) 
from a determination of the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO).  In response 
to the appellant's request for a travel Board hearing, the 
Board remanded the case to the RO in January 1999.  In June 
1999, the undersigned Board member conducted a hearing with 
appellant in Manila, and the case has been returned to the 
Board for a decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran was married to [redacted] from 1931 until her 
death in 1945; he married [redacted] 1955 in the Philippines, 
and that marriage was not terminated until her death in 1982.

3.  The veteran and the appellant underwent a civil marriage 
ceremony in June 1979 in the Philippines. 

4.  The appellant's marriage was invalid under Philippine law 
at the time of marriage ceremony.  

5.  The appellant had knowledge of the legal impediment to 
marriage with the veteran prior the 1979 marriage ceremony.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for purposes of VA benefits.  38 U.S.C.A. §§ 
101(3), 103(a), 5107(a) (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is the surviving spouse of the 
veteran for VA purposes .  She has contended, both in writing 
as well as in her June 1999 testimony, that she should be so 
recognized because she lived with the veteran from 1958 to 
the time of his death in 1994, had seven children with him, 
and in fact married him in 1979.  

The veteran indicated on a 1973 VA Application for 
Compensation or Pension Benefits that he had been married 
once, to [redacted], from November 1931 until her death in 
December 1945.  No official death certificate has been 
located, but affidavits from former neighbors of [redacted] 
confirm her death due to illness.  It has been suggested that 
the death was not recorded because of the confusion at the 
end of the war.  The veteran stated in connection with a VA 
claim in August 1974 that was legally married to [redacted], 
but separated for more than 18 years and that he was not 
legally married to the appellant. In a May 1983 affidavit, 
the veteran stated that [redacted] abandoned him the day after 
they had been married in a church, stopping temporarily at 
the home of her uncle and rebuffing the veteran's vain 
attempt at reconciliation before leaving the Philippines for 
the United States, where she lived until her death in 1982.  
It has been reported by the appellant that [redacted] sued the 
veteran for support in or about 1979.  

A marriage certificate confirms that the veteran married 
[redacted] in September 1955 in the Philippines.  A death 
certificate confirms that she died in August 1982 in 
California, and lists her marital status as never married.  
There is no evidence that [redacted]'s 1955 marriage to the 
veteran in the Philippines was legally dissolved prior to her 
death.

Prior to his death, the veteran indicated that he had no 
children with either [redacted] or [redacted].  He also 
indicated that he had seven children with the appellant.  

The appellant has stated that she first met the veteran in 
1958, following his separation from [redacted].  At that time, 
she had recently ended a two-year relationship with another 
individual that produced one daughter.  She was approximately 
20 years old and the veteran was age 50.  She accepted him as 
a suitor and decided to stay with him because he had promised 
to care for her as well as her child.  They began living 
together and ultimately had seven children.  They had a 
marriage ceremony in June 1979 after all of the children were 
born.  

The appellant has offered several reasons why the marriage to 
the veteran did not take place until 1979.  First, she noted 
that both she and the veteran believed that the marriage 
would not be legal because of the veteran's marriage to 
[redacted].  The appellant also noted that the veteran finally 
won a court battle in which it was determined that he did not 
have to support [redacted].  Considering these factors, and 
considering that they had seven children, the veteran and the 
appellant decided that it would be good to finally get 
married.  

A VA field investigation was conducted by the RO to ascertain 
additional information to process the appellant's claim.  
Affidavits from villagers who knew the principals in this 
case tend to confirm that the veteran was married to [redacted] 
for a brief period years ago, and that he had lived for years 
with the appellant and had had many children with her.  

On his 1973 application for VA benefits, that the veteran 
listed only his 1931 marriage to [redacted] and three of his 
children with the appellant.  He stated that that he was 
presently not married.  

The term surviving spouse means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death and who 
has not remarried.  38 U.S.C.A. § 101(3) (West 1991); see 
also 38 C.F.R. § 3.50 (1999).

The regulations also define the term spouse as a person of 
the opposite sex whose marriage meets the requirements of § 
3.1(j), and the term surviving spouse as a person of the 
opposite sex whose marriage meets the requirements of § 
3.1(j), and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(c) (1999).  Section 
3.1(j) defines marriage to mean a marriage valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  

Proof of a marriage may be shown by a copy of the public 
record, an affidavit of the clergyman or magistrate who 
officiated, an original certificate of marriage or affidavits 
or certified statements of two or more eyewitnesses to the 
ceremony. 38 C.F.R. § 3.205 (1999).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:

(a) The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see § 
3.54(d)), and

(b) The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c) The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and

(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.

See 38 C.F.R. § 3.52 (1999).

VA is not obliged to determine whether a claim for spousal 
benefits is well grounded until the veteran or the spouse 
seeking benefits first submits preponderating evidence to 
show that he or she is a claimant under the law.  Dedicatoria 
v. Brown, 8 Vet. App. 441, 443 (1995) (citing Brillo v. 
Brown, 7 Vet. App. 102, 105 (1994); Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991)).

In this case, the appellant has not achieved the status of a 
appellant under the law in light of the evidence of record 
which shows that her purported marriage to the veteran was 
invalid at the time of his death.  The veteran had been 
married twice prior to his marriage to the appellant in June 
1979.  Although his first marriage had been terminated by the 
death of [redacted] in 1945, the record at the time of the 
1979 marriage ceremony involving the appellant and the 
veteran does not show that the veteran's 1955 marriage to 
[redacted], his second wife, had been terminated by reason of 
death or final decree of divorce or annulment.  See 38 C.F.R. 
§ 3.2059(b) (stating the standard for proof for establishing 
termination of a prior marriage).  In fact, it has been 
stated that the veteran and the appellant felt more inclined 
to marry in June 1979 in part because the veteran had just 
won a lawsuit in which [redacted] had tried to establish 
entitlement to support from the veteran based on their 
marriage.  

VA regulations define marriage as a marriage valid under the 
law of the place where the parties resided at the time of 
marriage.  See 38 C.F.R. § 3.1(j).  The controlling law, 
Article 83 of the Philippine Civil Code, provides that:

Any marriage subsequently contracted by any person 
during the lifetime of the first spouse of such 
person with any person other than such first spouse 
shall be illegal and void from its performance, 
unless:

(1) the first marriage was annulled or dissolved; 
or (2) the first spouse had been absent for 
seven consecutive years at the time of the 
second marriage without the spouse present 
having news of the absentee being alive, or if 
the absentee, though he has been absent for less 
than seven years, is generally considered as 
dead and believed to be so by the spouse present 
at the time of contracting such subsequent 
marriage, or if the absentee is presumed dead 
... 

The marriage so contracted shall be valid in any of the 
three cases until declared null and void by a competent 
court.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995).

The Board finds, that by the very terms of the law of the 
Philippines, the marriage of the veteran to the appellant for 
VA purposes is null and void.  The evidence of record shows 
that the veteran's second marriage preceded the date of his 
marriage to the appellant.  The evidence of record does not 
contain any documents which establish that the veteran's 
marriage to [redacted] had been dissolved.  Further, the record 
shows that the appellant and the veteran had knowledge of the 
first wife, Ascension, being alive, as by their admission she 
was suing the veteran for support.  

According to the VA field investigator's report, it was 
commonly known that the veteran and the appellant had been 
together many years, had many children together, and held 
themselves out as husband and wife.  Although the Board does 
not question the veracity of the appellant's claim as to 
these matters, their marriage remains invalid under Filipino 
law for VA purposes due to the veteran's prior subsisting 
marriage to [redacted].  Further, searches of the usual civil 
and church registries for record of a subsequent marriage 
were fruitless, despite assertions that the veteran and the 
appellant married in 1982.  

The record also shows that the appellant has generally not 
denied that the veteran was married to [redacted], that the 
marriage was never legally terminated during [redacted]'s 
lifetime, or that she knew that the veteran had a prior 
subsisting marriage while she and the veteran were together 
for many years.  Instead, the crux of her argument for 
recognition as a surviving spouse is that since she and the 
veteran had a faithful, common-law marriage for 26 years 
prior to 1979, and since [redacted] had abandoned the veteran 
long before that, and since appellant and the veteran had 
been together all that time and had seven children, they had 
effectively removed any impediment to marriage.  Further, 
they felt that the failure of [redacted] to win support from 
the veteran presented additional reason to believe the 
marriage was effectively dissolved and their 1979 marriage 
was valid or should be deemed valid.  

Based upon the evidence of record, however, the appellant's 
marriage to the veteran for VA purposes was null and void 
under Philippine law because his marriage to [redacted] had not 
been terminated by death, annulment or dissolution.  
Moreover, the veteran and the appellant knew that [redacted] 
was still alive because she had recently sued the veteran for 
support.  Because the law of the place of marriage controls 
the validity of a marriage under VA regulation, the Board 
concludes that the appellant's marriage to the veteran is 
invalid for VA purposes.

Notwithstanding that the marriage of the appellant to the 
veteran is invalid by reason of a legal impediment, an 
attempted marriage by the appellant may be deemed valid if 
each of the four requirements under 38 C.F.R. § 3.52 are met.  
Without deciding whether the remaining criteria have been 
met, the Board finds that the appellant entered into marriage 
with knowledge of the legal impediment.  Here, the appellant 
had knowledge of the veteran's marriage to [redacted] prior to 
her marriage with the veteran in June 1979.

The appellant stated at various times that she had known of 
[redacted].  The issue here is whether the veteran and the 
appellant thought that the circumstances surrounding their 
marriage, that is, the successful defense of the lawsuit, the 
absence of [redacted] for all those years, and their years 
living together removed the impediment to their marriage.  
The Board cannot find that this is the case.  The appellant 
has not shown any documents or other persuasive evidence that 
suggest she had reason to believe that any impediment to her 
marriage to the veteran had been removed in 1979.  She had 
indicated that the reason she and the veteran never married 
was because [redacted] was still married to the veteran.  
Further, the record shows that children of the veteran were 
instructed at one point that they were to contact [redacted]'s 
family in the event of his death.  The facts do not suggest 
that they thought [redacted] had died in 1979 or that she had 
otherwise terminated the marriage.  

The Court has construed 38 C.F.R. § 3.52(b) to require that 
the determination of an appellant's knowledge with respect to 
the legal impediment must be viewed in terms of what the 
appellant's state of mind was at the time that the invalid 
marriage was contracted.  Dedicatoria, 8 Vet. App. at 444.  
The appellant has repeatedly stated that she had been 
informed of the veteran's prior marriage, and she had not for 
many years prior to her marriage doubted the veteran's 
marital status.  The available evidence of record does not 
show that the veteran's first marriage was terminated until 
she died in 1982.  

Given these facts, the Board finds that the appellant's state 
of mind at the time of marriage indicates that she was aware 
of the veteran's prior marriage and that the marriage had not 
been legally terminated.  Thus, the Board finds that the 
appellant's marriage to the veteran may not be deemed valid 
because the appellant had knowledge of the legal impediment 
prior to entering into marriage with the veteran.
Because she has not attained the status of a claimant, the 
appellant is not entitled to VA's assistance in the 
development of facts pertinent to her claim.  Dedicatoria, 8 
Vet. App. at 445.  

The Board also notes that the VA field examinations included 
a written statement of the appellant which complies with any 
duty that the appellant provide a signed statement as to her 
knowledge of any legal impediment to her marriage to the 
veteran as provided in 38 C.F.R. § 3.205(c).  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996) (citing Sandoval v. Brown, 
7 Vet. App. 7, 10 (1994).  The Travel Board hearing by the 
undersigned also provided that appellant with an opportunity 
to explain the circumstances of her marriage.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits; thus, the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

